Citation Nr: 1816827	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  14-25 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Counsel







INTRODUCTION

The Veteran served on active military duty from September 1979 to March 1993 with service in Vietnam from April 1970 to April 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 determination by the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Louis, Missouri.  


FINDINGS OF FACT

1. The Veteran was exposed to herbicide agents in Vietnam. 

2. The Veteran's currently diagnosed diabetes mellitus, type II is presumed to be related to in-service exposure to herbicide agents.


CONCLUSION OF LAW

The criteria to establish service connection for diabetes mellitus, type II are met.  38 U.S.C. § 1110, 1113, 1131, 1116, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.307(a)(6), 3.307(d), 3.309(e) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Pertinent Law and Regulations

Service connection will be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability first diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

Service connection requires evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

II. Analysis

The Veteran maintains that he has diabetes mellitus, type II due to exposure to herbicide agents during his service in Vietnam.  

The Veteran's service personnel records reflect that he served in Vietnam from April 2970 to April 1971; therefore exposure to herbicide agents is conceded. 

The Veteran also has a current diagnosis of diabetes mellitus, type II.  See VA treatment records beginning in January 212 and October 2012 VA examination report.  

Pertinently, if a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases-to include diabetes mellitus type II-shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. §  3.307(d) are also satisfied. 38 C.F.R. § 3.309(e).  Thus, a presumption of service connection arises for a veteran who served in the Republic of Vietnam and who develops type II diabetes mellitus.

Specifically, 38 C.F.R. §  3.307(d) provides that the presumption of service connection may be rebutted by affirmative evidence to the contrary.  38 C.F.R. §  3.307(d); see 38 U.S.C. §  1113 (2012). "Evidence which may be considered in rebuttal of service incurrence of a disease listed in § 3.309 will be any evidence of a nature usually accepted as competent to indicate the time of existence or inception of disease, and medical judgment will be exercised in making determinations relative to the effect of intercurrent injury or disease." 38 C.F.R. §  3.307(d). "The expression 'affirmative evidence to the contrary' will not be taken to require a conclusive showing, but such showing as would, in sound medical reasoning and in the consideration of all evidence of record, support a conclusion that the disease was not incurred in service." Id.  

On review of the record, there appears to be conflicting evidence regarding the etiology of the Veteran's diabetes mellitus, thus warranting consideration as to whether the presumption of service connection is rebutted.  

First, there is some suggestion in the record that the Veteran's diabetes is related to nonservice-connected hepatitis C and treatment for hepatitis C.  Notably, VA treatment records dated in January and February 2012 indicated that the Veteran had elevated glucose since December 22 and was started on hepatitis C medication prior to that on November 26.  The Veteran presented with four days of weakness, polyuria, polydipsia, and decreased appetite.  The provider noted a new onset of diabetes mellitus, type II and that hepatitis C virus infected people have a 70 percent increased risk of diabetes mellitus.  

An October 2012 VA examiner opined that treatment for hepatitis C clearly "exacerbated" the Veteran's underlying diabetes.  The examiner stated that blood glucose data and hgA1C data demonstrated that the Veteran developed diabetes when antivirals were given for hepatitis C.  The examiner noted that prior to receiving therapy for hepatitis C, the Veteran's glucose levels would qualify the Veteran as glucose intolerant or "prediabetic", in which only 20 percent of these individuals go on to develop diabetes.  The examiner referenced an article and reported that there was evidence that hepatitis C increased the risk for diabetes by as much as 70 percent.  The examiner added that in fairness, this rate may be somewhat overestimated, but there was increased risk in hepatitis C for diabetes.  The examiner concluded that in view of the data cited and literature cited it seems most likely that the diabetes is caused by the hepatitis C and its treatment.

Second, there is some indication that the etiology of the Veteran's diabetes is unknown, even after hepatitis C treatment.  Indeed, a February 2, 2012 treatment record noted the diagnoses of hyperglycemia and new onset of Type II diabetes mellitus with "no obvious precipitating factors."  Additionally, a physician's statement received in March 2012 (dated on February 3, 2012) noted that the onset of diabetes mellitus started after initiation of hepatitis C treatment, however, any correlation was "unknown."

Third, the Veteran submitted a letter from Dr. D.C.C., a specialist in digestive and liver disease, in October 2016 suggesting that the Veteran's diabetes is more likely related to Agent Orange exposure, as opposed to hepatitis C.  Dr. D.C.C. noted he reviewed the October 2012 VA examiner's opinion, and called attention to VA's website, which listed diabetes mellitus as a risk factor of both the hepatitis C virus and Agent Orange exposure.  Dr. D.C.C. also mentioned that the American Diabetes Association website clearly indicated Agent Orange exposure as a risk factor for diabetes mellitus.   He commented that the relationship between the hepatitis C virus and diabetes mellitus was at best "poorly understood and therefore not warranted" in this case.    

The Board adds that the Secretary has based the presumption of service connection for diabetes mellitus type II outlined in 38 C.F.R. § 3.309(e) on the National Academy of Sciences, Engineering and Medicine's research showing an association between diabetes and exposure to herbicides.

In light of these conflicting competent and credible medical opinions and studies-which variously link the Veteran's diabetes to (1) hepatitis C, (2) to an unknown cause, or (3) to in-service herbicide exposure-the Board cannot conclude that upon review of this evidence there is "affirmative evidence to the contrary" sufficient to rebut the presumption of service connection in this case.  See 38 C.F.R. §  3.307(d).  Thus, the Veteran is entitled to service connection for diabetes mellitus, type II, on a presumptive basis as due to in service exposure to herbicide agents under 38 C.F.R. § 3.309(e).  


ORDER

Service connection for diabetes mellitus is granted. 



____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


